Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art of record anticipated or renders obvious a method for performing a field operation of a field, the method including the steps of: selecting, from the plurality of neighboring cell combinations and based at least on the permeability measure, a selected neighboring cell combination having an optimal combined free advection measure, wherein the selected neighboring cell combination corresponds to an advection candidate region of the field; generating an equivalent thermal conductivity for the advection candidate region; and performing, based at least on the equivalent thermal conductivity, a basin modeling of the field to generate a modeling result representative of one or more thermal conductivity properties with respect to the field; and controlling one or more operations of one or more components present in the field based on the modeling result, in combination with the rest of the claim limitation as claimed and defined by the Applicant.
Regarding claim 8, none of the prior art of record anticipated or renders obvious a system for performing a field operation of a field, comprising: an exploration and production (E&P) computer system, comprising: a computer processor; memory storing instructions executed by the computer processor, wherein the instructions comprise 
Regarding claim 15, none of the prior art of record anticipated or renders obvious a non-transitory computer readable medium storing instructions that are configured to cause a computer processor to: select, from the plurality of neighboring cell combinations and based at least on the permeability measure, a selected neighboring cell combination having an optimal combined free advection measure, wherein the selected neighboring cell combination corresponds to an advection candidate region of the field; generate an equivalent thermal conductivity for the advection candidate region; and perform, based at least on the equivalent thermal conductivity, a basin modeling of the field to generate a modeling result representative of one or more thermal conductivity properties with respect to the field; and control one or more operations of one or more components present in the field based on the modeling result, in combination with the rest of the claim limitation as claimed and defined by the Applicant.

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

    Contact information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857